Citation Nr: 1520263	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for vision loss.

2. Whether new and material evidence was received with respect to the claim of service connection for Hepatitis A, B, and C. 

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for vision loss in the left eye.

5. Entitlement to service connection for vision loss in the right eye. 

6. Entitlement to service connection for Hepatitis A, B, and C.

7. Entitlement to service connection for hypothyroid disability.

8. Entitlement to service connection for peripheral neuropathy in the lower extremities, to include as secondary to diabetes mellitus II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The transcript from the Veteran's March 2015 Board hearing was associated with the claims file and reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for vision loss, hepatitis, hypothyroid, right eye, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the claims for service connection for vision loss and hepatitis in an unappealed March 1976 rating decision, and no new and material evidence was received  within one year of that decision.  

2. Evidence received since the March 1976 denial addresses previously unestablished facts necessary to prove the claims for vision loss and hepatitis.

3. The evidence shows that current tinnitus is related to service.

4. The evidence shows that current residuals of cataracts and left eye corneal transplant are related to service.


CONCLUSIONS OF LAW

1. The March 1976 RO denial of service connection for vision loss became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The March 1976 RO denial of service connection for hepatitis became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for left eye cataracts and residuals of corneal transplant have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this case reopens the claims for vision loss and hepatitis, grants service connection for tinnitus and left eye disability, and remands the other claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is moot.

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO denied service connection for vision loss and hepatitis in a March 1976 rating decision.  The RO found no evidence of a chronic, or lasting, disability from hepatitis at exit from service.  Similarly, other than loss of visual acuity, the RO found no evidence of an eye disability at the time of separation from service.  The Veteran was notified of his appellate rights, but he did not appeal, contact the VA, or provide new evidence for his hepatitis and vision loss claims until more than one year after the decision.  Therefore, the March 1976 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the March 1976 denial of service connection for vision loss and hepatitis included the Veteran's claim, service records, and a VA examination.  The evidence showed an episode of infectious hepatitis in 1959 in service but no recurrent symptoms or infections.  The evidence also showed decreased visual acuity fully corrected with prescription lenses but no other eye disability.  Since the last final denial of service connection for hepatitis and vision loss, VA received current treatment records, additional statements from the Veteran, VA examinations and opinions, and a private opinion on the eyes.  

The newly received evidence is not duplicative of evidence previously reviewed by agency decision makers and addresses unestablished facts necessary to prove the claim.  Specifically, VA and private treatment records show positive tests for Hepatitis B and C, cataracts in both eyes, and a corneal transplant in the left eye.  The July 2010 VA medical opinions addressed any possible relationship between service and current Hepatitis B and C and between current eye disabilities and service-connected diabetes.  The private medical opinion on the eyes also discussed a nexus to service.  As such, the evidence addresses the unestablished questions of current disabilities and nexus to service.  Thus, the evidence received since the last denial is new and material, and the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  Therefore, he is competent to identify tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible as they are detailed and consistent.

Following review of the record, the Board finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  The Veteran reported having noise in his ears, such as ringing or buzzing, that others did not hear.  See February 2014 statement.  In a February 2012 evaluation, the private provider diagnosed tinnitus based on the Veteran's reports of symptoms.  Although the June 2010 examiner recorded that the Veteran had never had tinnitus, this evidence is outweighed by the multiple statements of ringing or buzzing in the ears. 

The evidence shows that the Veteran had noise exposure in service.  In his substantive appeal, the Veteran reported being exposed to airplane noise when he worked as a security supervisor on a flight line.  He also reported noise from weapons fire.  The Veteran's reports of noise exposure are supported by his Form DD 214, which lists his military occupational specialties as security supervisor and law enforcement and corrections supervisor.  

Finally, the evidence shows that current tinnitus is related to service.  In his substantive appeal and to the private provider, the Veteran reported experiencing tinnitus since service.  As tinnitus is an organic disease of the nervous system, it is considered a chronic disease that can be proven by lay statements of continuity alone.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 C.F.R. §§ 3.307, 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In addition, the February 2012 private provider concluded that the Veteran's current tinnitus is at least as likely as not related to his in-service acoustic trauma.  He explained that the most common cause of tinnitus is prolonged exposure to noise greater than 70 decibels, and he considered the Veteran's in-service acoustic trauma a significant factor.  The June 2010 VA examiner did not provide a nexus opinion, because she did not diagnose tinnitus.  The private opinion and statements of continuity of symptomatology show that tinnitus is related to service, and service connection is warranted.  See 38 C.F.R. § 3.303.

Following a review of the record, the Board also finds that the criteria for service connection for left eye disability have been met. 

The evidence shows current left eye disabilities.  The July 2010 VA examiner recorded decreased visual acuity in the left eye corrected with prescription lenses.  At the examination, the Veteran reported burning or stinging, dryness, watering, and blurred vision in the left eye.  VA records from January and April 2010 discuss treatment for cataracts in the left eye.  The examiner noted a history of left eye corneal transplant in 1991.

The evidence shows eye problems in service.  The Veteran complained of itchy eyes and eye trouble in July 1959, July 1964, and June 1966.  Service records show treatment for allergic conjunctivitis in July 1959, April 1961, and April 1968.  

Finally, the evidence shows that current cataracts and other residuals of the left eye corneal transplant are related to problems in service.  The Veteran continued to claim itchy eyes in his February 1976 VA examination.  In a January 2010 letter, Dr. HH provided a positive opinion on a connection to service.  He explained that the dry eyes developed in service progressed to an ulcerative keratitis in the left eye with fungus cultured from the eye.  This infection resulted in a corneal transplant and cataract extraction being performed in the left eye.  See January 2010 letter.  Dr. HH further noted that he had been treating the Veteran since 1991 and all treatment was due to the Veteran's original dry eye condition and left fungal keratitis.  The July 2010 VA medical opinion is not probative to this point because the examiner only addressed a possible causal relationship between the eyes and diabetes not directly to service.  Based on the evidence, the current left eye cataracts and residuals of corneal transplant are related to dry eyes in service.    


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for vision loss is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for hepatitis is granted.

Service connection for tinnitus is granted.

Service connection for left eye cataracts and residuals of corneal transplant is granted.


REMAND

During the March 2015 Board hearing, the Veteran reported private treatment referable to his eyes and joints, which VA should attempt to obtain on his behalf.  See 38 C.F.R. § 3.159.  Additionally, an addendum opinion is needed regarding the hypothyroid claim to address whether service-connected diabetes could aggravate the hypothyroid disability beyond the natural progression; the July 2010 examiner did not discuss aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  For the hepatitis claim, the evidence shows current positive tests for Hepatitis B and C but it is unclear whether the Veteran has Hepatitis A.  Further, the July 2010 VA examiner did not provide sufficient rational for the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  For the right eye claim, the July 2010 VA examiner only addressed service connection on a secondary basis not direct service connection, and an addendum is necessary.  See id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran identify and sign a release for any private treatment records pertinent to his claims.  Make all reasonable attempts to obtain identified records.  If the records cannot be obtained, inform the Veteran and offer him an opportunity to provide the records.  Put copies of any correspondence in the claims file.

2. Thereafter, schedule the Veteran for an examination for peripheral neuropathy.  The examiner should address the following:

The Veteran has reported tingling and numbness in the bottoms of his feet; is there any objective evidence of peripheral neuropathy? If so, is peripheral neuropathy at least as likely as not related to service-connected diabetes?

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. After completing (1) above, forward the claims file to the July 2010 examiner to provide addendum opinions on hypothyroidism and hepatitis.  An infectious disease specialist may be consulted if needed.  The examiner should address the following:  

a. Is the Veteran's hypothyroid disability at least as likely as not aggravated beyond its natural progression by service-connected diabetes?

b. Is the hypothyroid disability at least as likely as not related to herbicide exposure in service?

c. Is there any evidence the Veteran has Hepatitis A?

d. Is the Veteran's Hepatitis B or C at least as likely as not related to infectious hepatitis in service?  Could infectious hepatitis in service at least as likely as not have made the Veteran more susceptible to contracting Hepatitis B or C?

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. After completing (1) above, forward the claims file to the July 2010 VA examiner to provide an opinion on the right eye.  The examiner should address the following:  

a. Is the Veteran's current right eye disability at least as likely as not related to conjunctivitis and/or dry and itchy eyes in service?

Please consider the January 2010 letter from Dr. HH regarding the left eye.  The examiner must consider all relevant lay and medical evidence, including the Veteran's statements of continuous symptoms, and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


